Case: 08-20757 Document: 00511281574 Page: 1 Date Filed: 11/02/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 2, 2010
                                     No. 08-20757
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDWARD LIONEL BLAKE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                            USDC No. 4:98-CR-215-ALL


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Edward Lionel Blake, federal prisoner # 70357-079, filed a § 18
U.S.C. 3582(c)(2) motion for reduction of sentence based on the retroactive
amendments to the crack cocaine Sentencing Guidelines. The district court
found that Blake was not eligible for a reduction because he had been sentenced
as a career offender.
       Blake first moves for appointment of counsel on appeal. Although we have
not held that a defendant is entitled to counsel when appealing a § 3582 motion,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-20757 Document: 00511281574 Page: 2 Date Filed: 11/02/2010

                                   No. 08-20757

we have found that we have discretion to appoint counsel “in the interest of
justice.”   United States v. Robinson, 542 F.3d 1045, 1052 (5th Cir. 2008).
Because we conclude that the district court correctly found that Blake was not
eligible for relief, we decline to exercise our discretion to appoint counsel.
      Section 3582(c)(2) permits the discretionary reduction of a defendant’s
sentence where the applicable sentencing range is later lowered by the
Sentencing Commission. See § 3582(c)(2); United States v. Doublin, 572 F.3d
235, 237 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009). A district court’s decision
whether to reduce a sentence is reviewed for an abuse of discretion, and its
interpretation of the Guidelines is reviewed de novo. United States v. Evans, 587
F.3d 667, 672 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010). Because the
district court’s denial of Blake’s motion was based on its determination that
Blake was not eligible for a reduction due to his career offender status under the
Sentencing Guidelines, review is de novo. See Doublin, 572 F.3d at 237.
      Blake argues that he is not precluded from receiving a reduction merely
because he was sentenced as a career offender and that the calculation of an
offense level based on the amount of drugs still is relevant. However, when a
defendant is sentenced as a career offender, the “base offense level is moored to
the statutory maximum penalty of the underlying crime,” not the drug amount
United States v. Anderson, 591 F.3d 789, 790 & n.4 (5th Cir. 2009). Therefore,
Blake “was not sentenced based on a sentencing range that was subsequently
lowered by the Sentencing Commission.” Id. at 791 & n.8 (internal quotations
and citation omitted). The district court was correct in concluding that Blake
was not eligible for a reduction under § 3582(c)(2). See id. at 790-91.
      Blake also argues that, because the guidelines are no longer mandatory
following United States v. Booker, 543 U.S. 220 (2005), the requirements of
§ 1B1.10 that limit sentencing reductions also are not mandatory. In Doublin,
we held that Booker does not apply and does not alter the mandatory character
of § 1B1.10’s limitations on sentence reductions. Doublin, 572 F. 3d at 238. The

                                         2
    Case: 08-20757 Document: 00511281574 Page: 3 Date Filed: 11/02/2010

                                No. 08-20757

Supreme Court also has held that Booker does not apply to § 3582(c)(2)
proceedings. Dillon v. United States, 130 S. Ct. 2683, 2692 (2010).
      AFFIRMED; MOTION DENIED.




                                       3